Exhibit 10.29

Annual Directors’ Compensation Summary (Non-Employee Directors)

 

Annual Cash Retainer

$130,000

Annual Equity Retainer

$130,000 payable under the Lockheed Martin Corporation 2009 Directors Equity
Plan

Audit Committee Chairman Fees

$25,000

Management Development and

Compensation Committee Chairman

Fees

$20,000

Other Committee Chairman Fees

$15,000

Lead Director Fees

$25,000

Deferred Compensation Plan

Deferral plan for cash retainer

Stock Ownership Guidelines

Ownership in common stock or stock units with a value equivalent to five times
the annual cash retainer within five years of joining the Board

Travel Accident Insurance

$1,000,000

Director Education

Reimbursed for costs and expenses